DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 & 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, apparatus, and non-transitory computer-readable medium for decoding and reconstructing of a video signal.
Prior art was found for the claims as follows: 
Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao) 
Zhao et al. (US 2017/0280162 A1)
Zhao et al. (US 2018/0020218 A1) 
Chen et al. (WO 2018/166429 A1) 

	Regarding claim 1, and similarly claims 7 & 17, Zhao discloses a method for reconstructing a video signal, the method comprising: 
	obtaining a transform block by performing an entropy decoding and a dequantization for a current block [Paragraphs [0079]-[0080], [0112] & [0211], Figs. 1, 3B & 4, video decoder 30 performs reciprocal process performed upon encoded transform coefficients by video encoder 20, includes entropy decoding unit 270 and inverse quantization 60 & 276];
[Paragraphs [0108]-[0114], Figs. 3B-4, Deriving rotational transform as secondary transform for low frequency part of transform coefficients matrix, as top-left block of transform coefficient block] and wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform [Paragraphs [0108]-[0114] & [0144]-[0147], Inverse secondary transform matrices involve matrix multiplication form y=T·x, wherein T, secondary transform matrix is denoted using x input vector having input length and y output vector having output transform coefficients vector with output length];
	performing an inverse secondary transform for the specific area based on the secondary transform matrix [Paragraphs [0108]-[0114], Figs. 3B-4, Inverse rotational transform as inverse secondary transform for low frequency part of transform coefficients matrix, upon top left 8x8 sub-blocks of 16x16 and 32x32 transform coefficient matrices];
	performing an inverse primary transform for a block which the inverse secondary transform is applied to [Paragraphs [0112], Fig. 4, Inverse DCT transform 66 performs inverse primary transform to convert the transform coefficient matrices, including the top left 8x8 sub-blocks of the 16x16 and 32x32 transform coefficient matrices with the 8x8 transform coefficient matrices produced by inverse ROT 64]; and
[Paragraphs [0112] & [0121], Fig. 4, Residual blocks formed from first and secondary inverse transforms are summed with predictive blocks and form decoded video block as current block], 
	Next, the eighth technique of Zhao teaches wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 16, based on that each of the height and the width of the transform block is equal to 8 [Paragraphs [0096], [0144]-[0147] & [0185]-[0189], 4x4 NSST is applied to 4x4 sub-blocks, containing 16 element length, within an 8x8 CTU size, with output of 4x4 output, containing output of 16 elements].

 However, Zhao does not disclose wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 48, based on that each of the height and the width of the transform block is equal to 8
	 
Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL CHANG/Primary Examiner, Art Unit 2487